DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 6-10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0187554, “Lee”) in view of Do et al. (US 2009/0316095, “Do”).
Regarding claims 1, 7, and 13, Lee teaches an OLED typed display device having an optical laminate disposed on the viewing side ([0062]), wherein the optical laminate includes a polarizer, a first retardation layer, and a liquid crystalline optical film (e.g., [0067] – [0072], Figs. 4 and 5) that may be used as an anti-reflection polarizing plate of an OLED type device ([0072]). Lee teaches that the first retardation film may have a slow axis that is parallel to the absorption axis of the polarizer ([0070]) and teaches that the slow axis of the second optical film may be 35 degrees from the slow axis of the first retardation film ([0072]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. While Lee does not specifically teach that the structure is a circular polarizer, a polarizer with an underlying quarter wave plate would function to circularly polarize light (e.g., [0063]).	Lee fails to teach specifically that the first and second films are A plates. In the same field of endeavor of compensation films for use in display devices (e.g., [0003] – [0013]), Do teaches to use a negative and positive A plate adjacent to a polarizer and over a display panel in order to improve the contrast ratio and side viewing angle for the underlying device ([0074] – [0078], [0206]). Do additionally teaches that the A plates may have in plane retardations reading on the claimed ranges on the order of 550 nm (e.g., [0019], [0020], wherein for a green wavelength of light, which would include 550 nm, the negative A-plate would have an in plane retardation of between 59 to 103 and the positive A-plate would have in plane retardations between 84 and 127 nm). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have provided the optical characteristics of the A-plates of Do to the optical films of Lee in order to improve the contrast ratio and side viewing angle for the underlying device ([0074] – [0078], [0206]).
Regarding claims 2, 8, Do additionally teaches that the A plates may have in plane retardations reading on the claimed ranges, for example, wherein for a green wavelength of light, which would include 550 nm, a negative A-plate would have in plane retardations between 59 and 103 nm ([0019]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 3, 9, and 14, modified Lee (Do) additionally teaches that the positive A-plate may have a reverse wavelength dispersion ([0033]). 
Regarding claims 4, 10, 15, and 16, Do additionally teaches that the A plates may have in plane retardations reading on the claimed ranges, for example, wherein for a green wavelength of light, which would include 550 nm, a positive A-plate would have in plane retardations between 84 and 127 nm ([0020]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 6, 12, and 20, Lee teaches that the retardation film may be a liquid crystal film ([0063]) and teaches that the optical film may be made of liquid crystalline material (TN film, [0043], [0044]). It should be noted that claims 6, 12, and 12 include product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.

Claims 5, 11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Do as applied to claims 1-4 and 7, above, and further in view of Suemasu et al. (US 2006/0221282, “Suemasu”).
Regarding claims 5, 11, and 17-19, while Lee teaches that the TN liquid crystalline film may have a thickness of less than 10 micrometers (Lee, [0023]), Lee fails to teach that the other retardation film has a thickness of 10 micrometers or less. In the same field of endeavor of liquid crystalline optical films (e.g., [0001], [0002]), Suemasu teaches that a suitable thickness for an optical film is on the order of from 0.1 to 5 micrometers in order to balance optical properties with stability of the layer ([0035]). It therefore would have been obvious to have adjusted the thickness of the optical layers of modified Lee to within the range of from 0.1 to 5 micrometers in order to balance optical properties with stability of the layer ([0035]).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Do as applied to claims 1 and 7, above, and further in view of Kasai et al. (US 2016/0146995, “Kasai”).
Regarding claims 21 and 22, the combination remains as applied to claims 1 and 7, above, however modified Lee fails to teach the specific makeup of the positive A plate layer. In the same field of endeavor of optical films for use in display devices (e.g., [0005]), Kasai teaches a composition for use in a positive A-plate that is polymerizable and reads on the claimed compounds ([0016] – [0020], [0023], [0027] – [0043]). Kasai further teaches that such a film is useful in a circular polarizing plate for use in an electroluminescent display device ([0157], [0158], [0185]). It would have been obvious to the person of ordinary skill in the art at the time of filing to have substituted the polymerizable liquid crystalline compound of Kasai for that of modified Lee in order to use a compound having good and adjustable optical properties including suppressed light leakage and that is useful in a positive A plate layer for an electroluminescent display device ([0005], [0013] – [0020], [0023], [0025] – [0043]). The Examiner further notes that the simple substitution of one known element or compound for another that would provide predictable results (in this case a functioning A plate) would have been obvious to the ordinarily skilled artisan at the time of filing (please see MPEP 2143). 

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. 
Applicant argues that the alignment of the slow axes of the A plates described by is necessarily perpendicular to one another and thus not compatible with the structure of the optical elements described by Lee. The Examiner respectfully disagrees. Do does not specifically require the slow axes of the A plates to be orthogonal to one another. Rather, Do teaches that the transmission axes may be adjusted in relation to one another in order to adjust the contrast ratio for the underlying display structure (e.g., [0096] – [0101] and [0017], [0011]). Further, in response to applicant's argument that the optical films described by Do are used in a different structure than that taught by Lee, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant argues that Do fails to teach the same materials for use in an A plate that Lee uses and therefore one would not apply the optical properties described by Do to the film having liquid crystalline components of Lee. The Examiner respectfully disagrees. Do does not strictly require the use of any specific material in its A plate construction and therefore is not constrained from being applied to films containing liquid crystalline components. Indeed, as discussed in the rejection of claims 21 and 22, it is known in the art to apply A plate characteristics to a film having liquid crystalline components (i.e., to use liquid crystalline components to make a film having A plate optical characteristics).  
Therefore, claims 1-22 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782